Citation Nr: 1823286	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-39 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1962 to September 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) by way of a motion to vacate a January 2018 Board decision that denied the claim of entitlement to service connection for prostate cancer, to include as a result of exposure to herbicide agents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).  

A January 2018 Board decision denied the claim of entitlement to service connection for prostate cancer, to include as a result of exposure to herbicide agents.  

On the Veteran's Form VA-9, received at the RO in August 2016, the Veteran had requested a personal hearing with reference to the claim on appeal.  The record shows that a personal hearing was not held for the Veteran.  

In February 2018, the Veteran filed a Motion to Vacate the Board's January 2018 decision on the basis that he had not been afforded the opportunity to appear at a hearing.  The Board finds that the Veteran has been denied due process as he was not afforded a personal hearing for the issue on appeal.  38 C.F.R. § 20.904(c) (2017).  

Accordingly, the motion to vacate the January 2018 Board decision that denied the claim of entitlement to service connection for prostate cancer, to include as a result of exposure to herbicide agents, is granted so that the Veteran may have an opportunity to present testimony at a hearing before the Board.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


